J-A05021-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
            v.                          :
                                        :
                                        :
RONALD WHEELER                          :
                                        :
                  Appellant             :   No. 1422 EDA 2017

                Appeal from the PCRA Order March 30, 2017
 In the Court of Common Pleas of Bucks County Criminal Division at No(s):
                          CP-09-CR-0004849-1982


BEFORE:    DUBOW, J., MURRAY, J., and STEVENS*, P.J.E.

MEMORANDUM BY MURRAY, J.:                          FILED MARCH 08, 2018

     Ronald Wheeler (Appellant) appeals pro se from the trial court’s denial

of his petition for DNA testing. Upon review, we affirm.

     The trial court summarized the background of this case as follows:

           On April 28, 1983, a jury convicted [Appellant] of First
     Degree Murder and issued a penalty of death. . . . On appeal,
     the Supreme Court of Pennsylvania affirmed [Appellant’s]
     conviction for First Degree Murder but vacated his death
     sentence, and he was subsequently re-sentenced by the trial
     court on July 6, 1988 to life imprisonment. [Appellant] filed a
     direct appeal from that sentence on August 3, 1988, and the
     Superior Court of Pennsylvania affirmed his judgment of
     sentence on August 9, 1989.

           Over the ensuing twenty-nine years, [Appellant] has filed
     eight Post Conviction Relief Act (“PCRA”) petitions seeking to
     introduce new theories and relitigate the overwhelming
     evidence upon which he was convicted.




____________________________________
*Former Justice specially assigned to the Superior Court.
J-A05021-18



Trial Court Opinion, 7/17/17, at 1-2.1

       On August 18, 2014, Appellant filed the underlying petition requesting

DNA testing.      The Commonwealth filed a motion to dismiss, noting that

Appellant filed his petition for DNA testing 25 years after the murder, 20

years after the technology for DNA testing had become widely accepted, and

after Appellant had already filed seven previous PCRA petitions which were

dismissed.    On March 30, 2017, the trial court denied Appellant’s petition.

Appellant filed this timely appeal.            He raises the following issues for our

review:

       1. DID    TRANSFEREE   COURT    VIOLATE   COORDINATE
          JURISDICTION RULE IN DENYING PETITION WTHOUT AN
          EVIDENTIARY HEARING WHERE TRANSFEROR COURT HAD
          SCHEDULED    HEARING;  APPOINTED    COUNSEL;  AND
          CONTINUED HEARING, BUT CASE WAS TRANSFERRED PRIOR
          TO TRANSFEROR COURT RESCHEDULING HEARING?

       2. DID    TRANSFEREE   COURT    VIOLATE   COORDINATE
          JURISDICTION RULE IN DENYING LEAVE TO AMEND
          PETITION FOR DNA TESTING WHERE TRANSFEROR COURT
          HAD CONTINUED EVIDENTIARY HEARING TO ALLOW FOR
          AMENDMENT AFTER APPOINTING COUNSEL, AND IN
          ADJUDICATING PRO SE PETITION FILED WHILE APPELLANT
          WAS REPRESENTED BY COUNSEL INSTEAD OF REVISED
          MOTION FOR DNA TESTING FILED BY APPELLANT AFTER
          TRANSFEROR COURT GRANTED APPELLANT LEAVE TO
          PROCEED PRO SE?
____________________________________________


1  The trial court has summarized the procedural posture attendant to each of
Appellant’s post-conviction filings, beginning with Appellant’s first petition
filed on August 2, 1988 under the Post Conviction Hearing Act (PCHA),
through the underlying petition for DNA testing filed on August 18, 2014.
See Trial Court Opinion, 7/14/17, at 2-3.



                                           -2-
J-A05021-18



      3. DID REVISED MOTION FOR DNA TESTING SATISFY
         REQUIREMENTS OF DNA STATUTE 42 Pa.C.S. § 9543.1?

      4. DID TRANSFEREE COURT ERR            IN FAILING TO REQUEST
         INTERVENTION OF ATTORNEY            GENERAL WHERE ENTIRE
         COMMON PLEAS COURT BENCH            HAD BEEN RECUSED AND
         MOTION FOR INTERVENTION             OF ATTORNEY GENERAL
         REMAINED PENDING?

Appellant’s Brief at 4.

      Appellant first argues that the trial court violated the “coordinate

jurisdiction” rule by failing to adhere to orders issued by a prior PCRA Court.

Appellant’s Brief at 12-13.    “The coordinate jurisdiction rule, put simply,

states that judges of coordinate jurisdiction should not overrule each other’s

decisions. The rule, applicable in both civil and criminal cases, falls within

the ambit of the ‘law of the case doctrine’ [which includes] the rule that

upon transfer of a matter between trial judges of coordinate jurisdiction, the

transferee trial court may not alter the resolution of a legal question

previously decided by the transferor trial court.” Commonwealth v. King,

999 A.2d 598, 600 (Pa. Super. 2010). Here, the trial court found that the

prior PRCA court issued no decision binding upon it for the coordinate

jurisdiction rule to apply. Trial Court Opinion, 7/14/17, at 8-9. Our review

of the record supports the trial court’s conclusion.

      In its Pa.R.A.P. 1925(a) opinion, the trial court next addressed

Appellant’s remaining challenges to the trial court’s denial of his application

for DNA testing, and found them meritless. We agree.


                                      -3-
J-A05021-18


      Requests for post-conviction DNA testing are governed by 42 Pa.C.S.A.

§ 9543.1. In order to succeed on a petition for DNA testing “[t]he text of

the statute set forth in Section 9543.1(c)(3) and reinforced in Section

9543.1(d)(2) requires the applicant to demonstrate that favorable results of

the requested DNA testing would establish the applicant’s actual innocence

of the crime of conviction.”   Commonwealth v. Walsh, 125 A.3d 1248,

1254–1255 (Pa. Super. 2015) quoting Commonwealth v. B. Williams, 35

A.3d 44, 50–51 (Pa. Super. 2011), appeal denied, 50 A.3d 121 (Pa. 2012).

“The statutory standard to obtain testing requires more than conjecture or

speculation; it demands a prima facie case that the DNA results, if

exculpatory, would establish actual innocence.” Id.

      In addition to the requirement that the applicant must present a

prima facie case demonstrating that DNA testing would establish his actual

innocence, “[s]ection 9543.1(d) requires the petitioner to make a timely

request for DNA testing.”   Id.; see also 42 Pa.C.S.A. § 9543.1(d)(1)(iii).

“In analyzing timeliness for purposes of Section 9543.1(d)(1)(iii), the court

must consider the facts of each case to determine whether the applicant’s

request for post-conviction DNA testing is to demonstrate his actual

innocence or to delay the execution of sentence or administration of justice.”

Walsh, 125 A.3d at 1255. “The PCRA's one-year time bar does not apply to

motions for the performance of forensic DNA testing under Section 9543.1.”




                                    -4-
J-A05021-18


Commonwealth v. Walsh, 125 A.3d at 1252 (citations omitted) (emphasis

in original).

      Here, the trial court concluded that Appellant failed to present a prima

facie case of actual innocence, and additionally that Appellant failed to make

his request for DNA testing in a timely manner. The trial court explained:

                [N]one of [Appellant’s] requests for relief meet the
                requirements of 42 Pa.C.S.A. § 9543.1, and they do
                not demonstrate to [the trial court’s] satisfaction
                that DNA testing would produce exculpatory
                evidence establishing his actual innocence.

                                          ...

                [Moreover] 42 Pa.C.S.A. § 9543.1(d)(1)(iii) requires
                the court to order testing “upon a determination,
                after review of the record of the applicant’s trial, that
                the motion is made in a timely manner and for the
                purpose of demonstrating the applicant’s actual
                innocence and not to delay the execution of sentence
                or administration of justice.”

                                          ...

                      Here, [Appellant] has known for over thirty-
                five years of the existence of the items he wishes to
                be tested and he appears to be on a fishing
                expedition by creatively developing alternative
                theories of how the victim was murdered which are
                dependent upon a reinterpretation or outright
                rejection of the evidence upon which he was
                convicted. . . .

                      Due to the speculative nature of the alternative
                theories that [Appellant] has inappropriately posited
                at this late stage, and his incredible allegations in
                which he attempts to cast doubt on the weight of the
                evidence of his guilt, [the trial court] found no merit
                to his request for DNA testing to prove his
                innocence.     Therefore, in accordance with 42

                                          -5-
J-A05021-18


               Pa.C.S.A. § 9543.1(d), which requires that the court
               shall not order the testing requested if the court
               determines after review of the record that there is no
               reasonable possibility that the testing would produce
               exculpatory evidence that would establish the
               applicant’s actual innocence, [the trial court] denied
               [Appellant’s] motion for DNA testing.

Trial Court Opinion, 7/14/17, at 10, 12-13.

          Upon review of Appellant’s claim and the record before us, we find that

the trial court adeptly addressed Appellant’s arguments in its Pa.R.A.P.

1925(a) opinion denying the petition for DNA testing.        In this appeal – as

well as the companion appeal filed by Appellant at 1357 EDA 2017 – the trial

court comprehensively addresses Appellant’s issues with citation to relevant

statutory and case law, as well as thoughtful analysis and reasoning. The

record supports the court’s findings.      We therefore adopt the trial court’s

opinion as our own for purposes of this appeal, and affirm the denial of

relief.    See Trial Court Opinion, dated July 14, 2017.       The parties shall

attach a copy of the July 14, 2017 opinion in the event of further

proceedings in this matter.

     Order affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date:3/8/2018


                                        -6-